DETAILED ACTION
This Office Action is in response to the filing of the application on 9/29/2018. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1 and 5-6 fail to comply with 37 CFR 1.84(h)(1) where the components of an exploded view must be embraced by a bracket to show the relationship between the components. In the case of Fig. 1, the entire figure should be embraced by a large bracket that encompasses all of the components.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
Claims 1-2, 7, and 9-12 are objected to because of the following informalities:
Claim 1 recites the language “which is characterized by comprising:” in lines 1-2. Examiner suggests changing to read --comprising:-- in order to improve the readability of the preamble.
Claim 2 lines 1-2 recites the language “The massager for shoulder and neck according to claim 1, longitudinal thickness.” Examiner suggests changing to read --The massager for shoulder and neck according to claim 1, wherein the longitudinal thickness-- in order to correct a typographical issue.
Claim 7 lines 8-9 recites the language “first eccentric block, location and angle.” Examiner suggests changing to read --first eccentric block, where the location and angle-- in order to improve the readability of the limitation.
Claim 7 lines 10-11 recites the language “block rotates; and side wall.” Examiner suggests changing to read --block rotates; and a side wall-- in order to correct a typographical issue.
Claim 9 lines 9-10 recites the language “second eccentric block, location and angle.” Examiner suggests changing to read --second eccentric block, where the location and angle-- in order to improve the readability of the limitation.
Claim 9 lines 11-12 recites the language “block rotates; and side wall.” Examiner suggests changing to read --block rotates; and a side wall-- in order to correct a typographical issue.
Claim 10 lines 4-5 recites the language “are staggered and distributed along natural contours of the human body.” Examiner suggests the applicant use terminology such as “whereby,” “adapted to,” or “configured to” in order to clarify that the Applicant is not intended to claim part of a human body, which is not eligible subject matter. Examiner suggests changing to read --are configured to be staggered and distributed along natural contours of the human body neck.”
Claim 11 lines 2-3 and line 5 both recite a “second connecting arm.” As no “first connecting arm” has been mentioned, it is not entirely clear how there could be a second connecting arm without a first connecting arm.
Claim 12 lines 5-6 and 8 both recite a “second connecting arm.” As no “first connecting arm” has been mentioned, it is not entirely clear how there could be a second connecting arm without a first connecting arm.
Claim 12 lines 14-15 recites the language “into the receiving cavity, outer wall of the second plug and inner wall of the receiving cavity.” Examiner suggest changing to read --into the receiving cavity, the outer wall of the second plug and the inner wall of the receiving cavity-- in order to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first eccentric block" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is also noted that the terms “first linked block” and “first eccentric block” appear to be equivalent, as seen in [0011] of the Applicant’s specification, and as seen in the limitations of claim 3, and Fig. 1 where (22) appears to be both the linked block and the eccentric block. For the purposes of examination, the two terms will be understood to be equivalent and interchangeable.
Claim 1 recites the limitation "the second eccentric block" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is also noted that the terms “second linked block” and “second eccentric block” appear to be equivalent, as seen in [0011] of the Applicant’s specification, and as seen in the limitations of claim 3, and Fig. 1 where (22) appears to be both the linked block and the eccentric block. For the purposes of examination, the two terms will be understood to be equivalent and interchangeable.
Claim 3 recites the limitation "the first eccentric block" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the second eccentric block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first eccentric block" in lines 4, 8, and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upper drive shaft" in lines 4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is noted that “drive shaft” and “transmission shaft” appear to be identical and interchangeable in the Applicant’s claimed invention, as seen in [0058]-[0059] of the Applicant’s specification where the drive shaft is referred to with numerals 131 and 132, which is identical to the designations for the transmission shaft. For the purposes of examination, “drive shaft” will be understood to mean “transmission shaft.”
Claim 7 recites the language “side wall of the first base stretches out a first plug” in line 11. It is unclear what is meant by this limitation, as it appears the Applicant is claiming that the side wall of the base performs and action of stretching, with that act of stretching being stretching a plug. However, as best understood, Applicant is referring to plug 2111 in Fig. 5, which protrudes out from the side wall of the first base, and is not stretched by the side wall of the base. 
Claim 9 recites the limitation "the second eccentric block" in lines 5, 9, and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower drive shaft" in lines 5 and 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is noted that “drive shaft” and “transmission shaft” appear to be identical and interchangeable in the Applicant’s claimed 
Claim 9 recites the language “side wall of the second base stretches out a second plug” in line 12. It is unclear what is meant by this limitation, as it appears the Applicant is claiming that the side wall of the base performs and action of stretching, with that act of stretching being stretching a plug. However, as best understood, Applicant is referring to plug 3111 in Fig. 6, which protrudes out from the side wall of the second base, and is not stretched by the side wall of the base. 
Claim 12 recites the limitation "the second eccentric block" in lines 7, 11, and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US Pat. 7,854,710).
Regarding claim 1, Liang discloses a massager for shoulder and neck (the device of Figs. 1-2), which is characterized by comprising: a driving mechanism which comprises a power 
Regarding claim 2, Liang discloses the thickness of the first linked block varies (see Fig. 2 where the kneading ring 33 has a variable thickness depending on where protrusions 331 and dome 332 are located on the kneading ring).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 2 above, and further in view of Chiang (US Pat. 8,062,240).
Regarding claim 4, Liang discloses the transmission assembly.
Liang does not have a detailed description of the transmission assembly comprising a worm gear and a worm, the worm is arranged on an output shaft of the power assembly, the worm gear is engaged with the worm, and the worm gear is sleeved on the transmission shaft.
However, Chiang teaches a similar device having a motor driven transmission system for massage, where the transmission assembly comprises a worm gear and a worm (see worm 142 and worm gears 143a and 143b in Fig. 1), the worm is arranged on an output shaft of the power 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power assembly and transmission assembly of the neck massaging device (31 and 321 in Fig. 8) of Liang to have worm shafts as the output shafts of the motor to drive worm gears and the transmission shaft as taught by Chiang, as it would provide conventional structure to the drive mechanism for transmitting rotational motion of a motor to rotational motion of a transverse shaft, to yield the predictable result of having a motor which drives the rotational movement of a transmission shaft. In the modified device, the motor and shaft of the neck massaging assembly of Liang (31 and 321 in Fig. 8) has been modified to be the motor and shaft assembly as taught by Chiang (see Fig. 1, where the modified power assembly and transmission assembly includes the motor 141, output shaft 141a, worm 142, worm gears 143a and 143b, shafts 151, all enclosed within the box formed by chassis member 131 and shield member 132).
Regarding claim 5, the modified Liang device has everything as claimed, including the driving mechanism further comprises a connecting device (Chiang; see chassis member 131 and shield member 132 in Fig. 1), the connecting device comprises a gear box, and the gear box comprises an upper gear box which is sleeved on the upper transmission shaft (Chiang; shield member 132 in Fig. 1 which is above and interacts with shafts 151) and a lower gear box which 
Regarding claim 6, the modified Liang device has the connecting device.
The modified Liang device does not have a detailed description of the connecting device further comprising a first orientation frame fixed on the upper gear box, configured to limit motion range of the neck kneading massage assembly.
However, Chiang further teaches a similar device having a motor driven transmission system for massage, where the connecting device further comprising a first orientation frame (see U-shaped fixture 159 in Fig. 1) fixed on the upper gear box (see Col. 11 lines 1-5), configured to limit motion range of the neck kneading massage assembly (see Col.7 lines 25-32 and Col. 11 lines 15-25 where the U-shaped fixture prevents motion of the attached massage bracket 152).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neck kneading assembly of the modified Liang device to include an orientation frame coupled to the upper gear box as taught by Chiang, as it would prevent excessive movement and rotation of the massage assembly, so that a gyration massage effect is provided for simulated massage (Chiang; Col. 11 lines 25-32).
Regarding claim 7, the modified Liang device has the first orientation frame comprises a first chassis (Chiang; see Fig. 2 where the bottom flat part of U-shaped fixture 159 is the chassis) and a first bracket disposed on the first chassis (Chiang; see Fig. 2 where the oval hole of U-shaped fixture 159 and the walls forming the hole is the bracket), the first bracket forms a first cavity (Chiang; see Fig. 2 where the U-shaped fixture 159 forms a cavity within the bracket); and 
The modified Liang device does not have a detailed description of the neck kneading massage assembly comprises a first base, the first base is slidingly sleeved on outer wall of the first eccentric block, location and angle of the first base is changed when the first eccentric block rotates; and side wall of the first base stretches out a first plug, the first plug is inserted into the first cavity, and outer wall of the first plug and inner wall of the first cavity form a moving space to limit moving distance and tilting angle of the neck kneading massage assembly.
However, Chiang further teaches a similar device having a motor driven transmission system for massage where the neck kneading massage assembly comprises a first base (massage bracket 152 in Figs. 1-2), the first base is slidingly sleeved on outer wall of the first eccentric block (see Figs. 2 and 5 where the massage bracket 152 is placed over the eccentric block 167), location and angle of the first base is changed when the first eccentric block rotates (see Col. 11 lines 11-32 where the rotation of the eccentric block 167 on the shafts 151 causes gyrating movement of the massage bracket 152 at an angle that coincides with the changing axis due to the eccentric block 167); and side wall of the first base stretches out a first plug (see protrusion 155 in Figs. 2 and 4-5), the first plug is inserted into the first cavity (see interaction between protrusion 155 and U-shaped fixture 159 in Fig. 5), and outer wall of the first plug and inner wall of the first cavity form a moving space to limit moving distance and tilting angle of the neck kneading massage assembly (see Col. 11 lines 11-32 where the gyration caused by the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neck kneading assembly of the modified Liang device (Liang; Fig. 8 shafts 321, kneading rings 33, protrusion 331, and dome 332) to be the gyrating massage assembly (entirety of Figs. 2 and 4-5 of Chiang) of Chiang, as it would provide a gyrating massage stimulation to a user, while also yielding the predictable result of still providing a massage effect to the neck of the user.
Regarding claim 8, the modified Liang device has the connecting device further comprises a second orientation frame (Liang; bearing mounts 42 in Fig. 8) fixed on the lower gear box (Liang; where bearing mounts 42 are fixed to elevating base 2, which is fixed to the chassis member 131 of Chiang in Fig. 1), configured to limit the motion range of the shoulder massage assembly (Liang; as seen by the movement between Figs. 8 and 9, bearing mounts 42 limit the amount of distance that pulling arms 44, and thus pounding arms 46, are able to move back and forth).
Claims 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Chiang as applied to claim 7 above, and further in view of Chen (US Pub. 2016/0151234).
Regarding claim 9, the modified Liang device has everything as claimed, including the second orientation frame comprises a second chassis (Liang; the flat bottom of bearing mount 42 that directly connects to and interfaces with the elevating base 2) and a second bracket disposed on the second chassis (Liang; the circular wall of bearing mount 42 in Fig. 8 which 
The modified Liang device does not have a detailed description of the angle of the second base being changed when the second eccentric block rotates, and side wall of the second base stretches out a second plug; the second plug is inserted into the second cavity, outer wall of the second plug and inner wall of the second cavity form a moving space to limit moving distance and tilting angle of the shoulder massage assembly.
However, Chen teaches a similar device having a motor driven transmission system for massage, where the angle of the second base changes when the second eccentric block rotates (see [0037] and Fig. 8 where a base is the bottom flatter part of swing arm 54, which has a protruding post 541 which limits the range of motion imparted by the eccentric rotating disk 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder pounding assembly (Liang; pounding assembly 4, formed by the interaction between bearing mount 42, pulling arm 44, and the functional pin 432 in Figs. 8-9) to have a plug that extends out from the base and interacts with a cavity to limit movement as taught by Chen, as it would allow for the motion to be limited to provide a gyrating massage effect, while still yielding the predictable result of providing a massage effect to the shoulders of the user.
Regarding claim 11, the modified Liang device has everything as claimed, including the shoulder massage assembly further comprises a second connecting arm (Liang; pounding arm 46 in Fig. 8) and a round massage head (Liang; massage wheel 461 in Fig. 8), the second base is fixedly mounted on the second eccentric block (Liang; see Fig. 8 where the pulling arm 44 is fixedly mounted to the functional pin 432 such that the two are always interacting with one another and share the same relative motion), and the second base is connected with the round 
Regarding claim 12, the modified Liang device, as modified in claim 9, has everything as claimed, including the massager for shoulder and neck further comprises a shell (Chiang; a shell formed by the interior of chassis member 131 and shield member 132 in Fig. 1); side wall of the shell is provided with a protruding portion forming a receiving cavity (Chen; see Fig. 3 where slit 35 is a protruding portion, which protrudes out of the chassis member 131 of Chiang in the modified device, and forms a cavity within the slit 35); the shoulder massage assembly comprises a second base (Liang; pulling arm 44 in Fig. 8), a second connecting arm (Liang; pounding arm 46 in Fig. 8) and a round massage head (Liang; massage wheel 461 in Fig. 8), the second base is fixedly mounted on the second eccentric block (Liang; see Fig. 8 where the pulling arm 44 is fixedly connected to the functional pins 432 of shaft 43 in Fig. 6 such that they move together), the second base is connected with the round massage head through the second connecting arm (Liang; see Fig. 8 where pulling arm 44 is connected to the massage wheel 461 through pounding arm 46); side wall of the second base of the shoulder massage assembly extends out a second plug (Chen; see Fig. 8 where the protruding post 541 extends out from the pulling arm 44 of Liang in the modified device) the second base is slidingly sleeved on the second eccentric block (Liang; see pulling arm 44 which moves with and rotates on the end of functional pins 432 as seen in Fig. 6), location and angle of the second base is changed when the second eccentric block rotates (Liang; see Figs. 8-9 where the motion of the pulling arm 44 back and forth caused by functional pin 432 changes the location of the base, and the angle is change through the post 541 in Fig. 8 of Chen which limits motion to impart a gyrating 
Regarding claim 13, the modified Liang device has a first orientation frame provided with ribs on the left and right sides of the bracket (Chiang; see Figs. 4-5 where U-shaped fixture 159 has ribs on the side of the bracket that forms the cavity) 
The modified Liang device does not have a detailed description of the ribs having a triangular shape. 
However, Chen further teaches a similar device having a motor driven transmission system for massage where the where a bracket for receiving a plug has triangle ribs on the sides of the bracket (see the below zoomed-in view of Fig. 5).

    PNG
    media_image1.png
    458
    515
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of the modified Liang device to have triangular ribs on the sides as taught by Chen, as it would be a matter of design choice to for one of ordinary skill in the art to choose a different shaped bracket having triangular ribs on the sides, which is equally capable of performing the predictable result of interacting with the protruding plug member. Further, it appears that the triangular ribs of the bracket lack any criticality, and would thus be a matter of design choice for one of ordinary skill in the art to choose whatever shaped bracket member they desire, as they would perform the same function barring any criticality. 
Regarding claim 14, the modified Liang device has everything as claimed, including the second orientation frame is provided with ribs on left and right sides of the second bracket, and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Chiang in view of Chen as applied to claim 9 above, and further in view of Wu et al. (US Pat. 8,066,652).
Regarding claim 10, the modified Liang device has the neck kneading massage assembly further comprises a first massage knob (Chiang; a first of the knobs 157c in Fig. 4) and a second massage knob (Chiang; a second of the knobs 157c in Fig. 4); the first massage knob and the second massage knob are staggered and distributed along natural contours of the human body neck (Chiang; see Fig. 4 where the spacing between the knobs 157c allows for the to follow some contours of the human body when interacting with the body).
The modified Liang device does not have a detailed description of the neck kneading massage assembly having a first and second massage wheel.
However, Wu teaches a similar device having a motor driven transmission system for massage where the massage assembly includes a first massage wheel (the left wheel 157 in Figs. 3-4) and a second massage wheel (the right wheel 157 in Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massaging knobs of the modified Liang device to be massage wheels as taught by Wu, as it would provide a simulated kneading effect to the user (Wu; Col. 8 lines 25-35) and thus yield the predictable result of still providing a kneading massage effect to the neck of the user.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Chen (US Pub. 2016/0008212).
Regarding claim 15, Liang discloses the power assembly is provided with two output shafts (Liang; see Figs. 8-9 where motor 31 and motor 41 each have an output shaft), the transmission assembly and the output shaft are equal in number and arranged in one-to-one correspondence (Liang; see Figs. 8-9 where the motor 31 interacts with the shaft 321, which has been modified to be the shafts 151 in Fig. 1 of Chiang and thus has one transmission assembly interacting with the output shaft of motor 31, and likewise motor 41 interacts with shaft 43 in Fig. 6 of Liang, and thus has one transmission assembly for the output shaft of motor 41).
Liang does not have a detailed description of the two output shafts being oppositely arranged.
However, Chen teaches a similar device having a motor driven transmission system for massage where a motor system for driving both a neck massage and a shoulder massage simultaneously comprises a singular motor with two oppositely arranged output shafts (see motor 51 in Fig. 8 which drives both the neck massager having bumps 221 and the shoulder massager having bumps 114 by two worm gears oppositely arranged on either side of motor 51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the motors of Liang to be a singular motor with outputs shafts arranged oppositely one another as taught by Chen, as it would simplify the driving mechanism by only requiring a single motor, while giving the advantage of having the 
Regarding claim 16, the modified Liang device has everything as claimed, including the transmission shaft and the transmission assembly are equal in number and arranged in one-to-one correspondence (Liang; see Figs. 8-9 where the shaft 43 in Fig. 6 is equal in number to the lower transmission assembly formed around the shaft 43, which is one of the transmission assemblies; further see Chiang Fig. 1 where the shaft 151 is a transmission shaft that is used in the modified device, and interacts with the transmission assembly driving it caused by the motor and worm gear of Chen in Fig. 8).
Regarding claim 17, the modified Liang device has everything as claimed, including the neck massaging mechanism and the transmission shaft are equal in number and arranged in one-to-one correspondence (Liang; see Figs. 1 and 8-9 where the neck massage assembly 3 is equal to the number of transmission shafts driving it, coming from the shafts 151 in Fig. 1 of Chiang); the shoulder massaging mechanism and the transmission shaft are equal in number and arranged in one-to-one correspondence (Liang; see Figs. 8-9 where the shoulder massage mechanism formed around pounding arms 46 includes a transmission shaft 43 as seen in Fig. 6, such that there is a singular shaft for the whole shoulder massage mechanism).
Regarding claim 18, the modified Liang device has everything as claimed, including the power assembly is a motor (Chen; see motor 51 in Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chiang (US Pat. 7,731,672), Luo (US Pat. 7,081,099), Chen (US Pub. 2013/0079690), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785